Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,372,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the patent.  However, all aspects of the instant claims are wholly encompassed and thus anticipated by the patented claims, as seen by the chart infra.
Instant Application
Patent 11,372,247












1. An optical assembly, comprising: a beam splitter having a first curved profile; and a reflector having a second curved profile separate from the first curved profile,

wherein the optical assembly is configured to: receive first light at the beam splitter and provide the first light to the reflector, and reflect the first light at the reflector and subsequently at the beam splitter before outputting the first light from the reflector, whereby the first light is transmitted through the optical assembly at a first optical power; and transmit second light through the optical assembly without reflection at the reflector, 









wherein the second light is transmitted through the optical assembly at a second optical power that is different from the first optical power.

































13. A method, comprising: transmitting, with a first optical power, first light through an optical assembly that includes a beam splitter having a first curved profile and a reflector having a second curved profile separate from the first curved profile, by: receiving the first light at the beam splitter; providing the first light to the reflector; reflecting the first light at the reflector and subsequently reflecting the first light at the beam splitter; and outputting the first light from the reflector; 







and transmitting, with a second optical power that is different from the first optical power, second light through the optical assembly without reflection at the reflector.
1. A display device comprising: one or more projectors configured to project image light; a display element having a first surface and a second surface opposite to the first surface, the display element being configured to: receive the image light from the one or more projectors; diffuse the image light by scattering the image light and output the diffused image light from the first surface; and receive ambient light at the second surface, and output the ambient light from the first surface;






and an optical assembly comprising: a substrate having a substantially uniform thickness; a beam splitter coupled to the substrate; and a reflector coupled to the substrate, wherein the optical assembly is configured to: receive the diffused image light and transmit a portion of the diffused image light output from the first surface of the display element at a first optical power via an optical path including reflections at the reflector and at the beam splitter; 



and receive the ambient light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector, 

the second optical power being different from the first optical power, 


wherein: the display element includes a waveguide and an optical diffuser coupled to an output surface of the waveguide, and at least a portion of the waveguide is disposed between the first surface and the second surface; the one or more projectors are configured to project light onto an input surface of the waveguide; the waveguide is configured to: receive the image light from the one or more projectors; propagate the image light via total internal reflection toward the optical diffuser; and output the image light from the output surface of the waveguide; and the optical diffuser is configured to diffuse the image light in response to receiving the image light output from the waveguide.
1. A display device comprising: one or more projectors configured to project image light; a display element having a first surface and a second surface opposite to the first surface, the display element being configured to: receive the image light from the one or more projectors; diffuse the image light by scattering the image light and output the diffused image light from the first surface; and receive ambient light at the second surface, and output the ambient light from the first surface;






and an optical assembly comprising: a substrate having a substantially uniform thickness; a beam splitter coupled to the substrate; and a reflector coupled to the substrate, wherein the optical assembly is configured to: receive the diffused image light and transmit a portion of the diffused image light output from the first surface of the display element at a first optical power via an optical path including reflections at the reflector and at the beam splitter; 



and receive the ambient light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector, 

the second optical power being different from the first optical power, 


wherein: the display element includes a waveguide and an optical diffuser coupled to an output surface of the waveguide, and at least a portion of the waveguide is disposed between the first surface and the second surface; the one or more projectors are configured to project light onto an input surface of the waveguide; the waveguide is configured to: receive the image light from the one or more projectors; propagate the image light via total internal reflection toward the optical diffuser; and output the image light from the output surface of the waveguide; and the optical diffuser is configured to diffuse the image light in response to receiving the image light output from the waveguide.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollin et al (US 2015/0378074).

As per claim 1 Kollin et al discloses: An optical assembly 302 {figure 3A}, comprising: a beam splitter 16 { [0027] Turning briefly back to FIG. 1A, the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beamsplitter. } having a first curved profile; and a reflector 20 { figure 1A } having a second curved profile separate from the first curved profile { [0028] In other embodiments, the circular polarizing reflector 20 may be configured to have a curved shape.}, wherein the optical assembly 302 is configured to: receive first light 12 / P2 at the beam splitter 16 and provide the first light 12 / P2 to the reflector 20, and reflect the first light 12 / P2 at the reflector 20 and subsequently at the beam splitter 16 before outputting the first light 12 / P2 from the reflector 20, whereby the first light 12 / P2 is transmitted through the optical assembly 302 at a first optical power; and transmit second light 12 / P3 through the optical assembly 302 without reflection at the reflector 20, wherein the second light 12 / P3 is transmitted through the optical assembly 302 at a second optical power { [0023] Conversely, when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing throughreflector 20 with only nominal attenuationis seen tobe “without reflection”} that is different from the first optical power.  { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world a seen by the user's eye 26. }

As per claim 2 Kollin et al discloses: The optical assembly 302 of claim 1, wherein: the second optical power is less than the first optical power.  { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world a seen by the user's eye 26.  Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”}

As per claim 5 Kollin et al discloses: The optical assembly 302 of claim 1, further comprising: a display element 18 with a first surface and a second surface opposite to the first surface. { figure 1A }


As per claim 7 Kollin et al discloses: The optical assembly 302 of claim 5, wherein the display element 18 is disposed at an image plane of the optical assembly 302. { figure 1A }

As per claim 8 Kollin et al discloses: The optical assembly 302 of claim 7, further comprising: one or more projectors 14 disposed at an off-axis position relative to an optical axis of the display element. { figure 1C }

As per claim 13 Kollin et al discloses: A method, comprising: transmitting, with a first optical power, first light 12 / P2 through an optical assembly 302 that includes a beam splitter 16 having a first curved profile { [0027] Turning briefly back to FIG. 1A, the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beamsplitter. } and a reflector 20 having a second curved profile separate from the first curved profile { [0028] In other embodiments, the circular polarizing reflector 20 may be configured to have a curved shape.},, by: receiving the first light 12 / P2 at the beam splitter 16; providing the first light 12 / P2 to the reflector 20; reflecting the first light 12 / P2 at the reflector 20 and subsequently reflecting the first light 12 / P2 at the beam splitter 16; and outputting the first light 12 / P2 from the reflector 20; and transmitting, with a second optical power { [0023] Conversely, when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing throughreflector 20 with only nominal attenuationis seen tobe “without reflection”} that is different from the first optical power { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world a seen by the user's eye 26. }, second light 12 / P3 through the optical assembly 302 without reflection at the reflector 20.

As per claim 14 Kollin et al discloses: The method of claim 13, wherein: the second optical power is less than the first optical power. { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world a seen by the user's eye 26.  Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kollin et al (US 2015/0378074) in view of DiTrapani et al (US 20170016594).
Regarding claim 3 Kollin et al is silent as to: The optical assembly 302 of claim 1, further comprising: a display element configured to receive image light, diffuse the image light by scattering the image light, and output the diffused image light.  Regarding claim 15 Kollin et al is silent as to: receiving image light at the first surface, diffusing the image light by scattering the image light, and outputting the diffused image light from the first surface.  With respect to claim 3 DiTrapani et al depicts in figure 3 and discloses: a display element configured to receive image light, diffuse the image light by scattering the image light, and output the diffused image light. { [0101]-[0103] }  With respect to claim 15 DiTrapani et al depicts in figure 3 and discloses:, receiving image light at the first surface, diffusing the image light by scattering the image light, and outputting the diffused image light from the first surface. { [0101]-[0103] }  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the optical assembly of Kollin et al with a display element configured to diffuse and output light as taught by DiTrapani et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an optical assembly with a display element configured to diffuse and output light “creating, for example, the spectral distribution characteristic of skylight and sunlight”.  See [0014] of DiTrapani et al.

As per claim 4 Kollin et al discloses: The optical assembly 302 of claim 3, wherein: the display element 7 is further configured to receive ambient light and transmit the ambient light through the display element 7. { [0024] In certain embodiments, the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer as well. }

As per claim 15 Kollin et al discloses: The method of claim 13, further comprising: with a display element 7 with a first surface and a second surface opposite to the first surface, 

As per claim 16 Kollin et al discloses: The method of claim 15, further comprising: with the display element 7, receiving ambient light at the second surface and transmitting the ambient light through the display element 7. { [0024] In certain embodiments, the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer as well. }

Regarding claims 9 and 17 Kollin et al is silent as to: wherein the display element 7 includes a plurality of nanoparticles between the first surface and the second surface. With respect to claims 9 and 17 DiTrapani et al depicts in figures 3 & 5 and discloses: wherein the display element includes a plurality of nanoparticles between the first surface and the second surface. { [0094] Chromatic diffusing layer 5 comprises a plurality of nanoparticles embedded in a transparent matrix. }

Regarding claim 18 Kollin et al is silent as to: The method of claim 17, further comprising: receiving, at the first surface of the display element, first image light having a first wavelength, wherein the plurality of nanoparticles includes nanoparticles having a first size; and scattering, with the nanoparticles having the first size, the first image light that is incident upon the first surface such that diffused first image light is output from the first surface of the display element.  With respect to claim 18 DiTrapani et al disclsoes: receiving, at the first surface of the display element, first image light having a first wavelength, wherein the plurality of nanoparticles includes nanoparticles having a first size; and scattering, with the nanoparticles having the first size, the first image light that is incident upon the first surface such that diffused first image light is output from the first surface of the display element.  { [0072] In some embodiments, the white-light low-angle diffuser layer may be incorporated into the chromatic diffusing layer. For example, the diffusing layer may comprise a first dispersion of light-scattering centers of an average size smaller than 250 nm, which preferentially scatters the short-wavelength component of the impinging light at any angle, producing a Rayleigh-like effect. The diffusing layer may further comprise a second dispersion of light-scattering centers or nanoparticles, with an average size which is, for example, about or more than 5 times larger, such as about or more than 10 times larger, or about or even more than 15 times larger, or even about or more than 50 times larger than the average size of the light scattering centers or nanoparticles forming the first dispersion. The second dispersion is configured to scatter the light at low angle essentially independently over the wavelength range of the impinging light. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the optical assembly of Kollin et al with nanoparticles as taught by DiTrapani et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an optical assembly with nanoparticles because “the nanoparticles and/or the matrix and/or further embedded particles may not—or may only to some limited extent—absorb visible light.”  See [0041] of DiTrapani et al.

Allowable Subject Matter
Claims 6, 10-12 and 19-20 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) and rewritten to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance, with respect to claim 6, is the inclusion of
wherein the display element further comprises: a diffusive surface located between the first surface and the second surface, wherein the diffusive surface configured to receive image light, diffuse the image light by scattering the image light, and output the diffused image light; a first display element portion, between the first surface and the diffusive surface, having a first refractive index; and a second display portion, between the diffusive surface and the second surface, having a second refractive index equal to the first refractive index.

The primary reason for allowance, with respect to claims 10-12, is the inclusion of
a first projector configured to emit first image light having a first wavelength; the plurality of nanoparticles includes nanoparticles having a first size; and the nanoparticles having the first size are configured to scatter the first image light that is incident upon the first surface such that diffused first image light is output from the first surface of the display element.

The primary reason for allowance, with respect to claims 19-20, is the inclusion of
receiving, at the first surface of the display element, second image light having a second wavelength that is distinct from the first wavelength, wherein the plurality of nanoparticles also includes nanoparticles having a second size distinct from the first size; and scattering, with the nanoparticles having the second size, the second image light that is incident upon the first surface such that diffused second image light is output from the first surface of the display element.

These limitations are disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        




DDD